20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 1 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 2 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 3 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 4 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 5 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 6 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 7 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 8 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 9 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 10 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 11 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 12 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 13 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 14 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 15 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 16 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 17 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 18 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 19 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 20 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 21 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 22 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 23 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 24 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 25 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 26 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 27 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 28 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 29 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 30 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 31 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 32 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 33 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 34 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 35 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 36 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 37 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 38 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 39 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 40 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 41 of 42
20-04400-pjs   Doc 1   Filed 10/09/20   Entered 10/09/20 12:59:13   Page 42 of 42
